DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings of the subject application only show the heater of the claimed invention.  None of the other claimed structural limitations are shown in the drawings.  Therefore, the casing, the catalyst, and the means for introducing urea or ammonia precursor of claims 1, 2, 4, 13, 19, 20, 21 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  The phrase “the the” at the end of line 1 should be replaced with “the”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The word “he” at line 2 should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “means for introducing urea or ammonia precursor into the casing upstream of the heater” in claim 13 invokes 112(f).  However, the subject specification fails to disclose the corresponding structure, material or acts for performing the claimed function.  Thus, “means for introducing urea or ammonia precursor into the casing upstream of the heater” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in part “wherein the catalyst article is selected from a diesel particulate filter (DPF) . . . “ at lines 1 – 2.  However, a DPF is not a catalyst.  For a DPF to be a catalyst, it would need to be catalyzed, such as a CDPF.  
Claim 8 recites in part “wherein the electrically resistive wire is a Nichrome wire”.  Nichrome is a trademark.  When a trademark is used in a claim as a limitation to identify of describe a particular material or product, the claims does not comply with the requirements of 35 USC 112(b) because the claim scope is uncertain since the trademark cannot be used to properly identify any particular material or product.  See MPEP 2173.05(u).
The term "substantially" in claim 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites in part “wherein the electrically resistive wire has a substantially circular cross-section having a diameter in the range ≥ 0.1 to ≤ 2 mm, preferably ≥ 0.2 to ≤ 1.5 mm” at lines 2 – 3.  The inclusion of “preferably ≥ 0.2 to ≤ 1.5 mm” creates a range with in a range situation, which makes it unclear what range is actually being claimed.  
The claim limitation “means for introducing urea or ammonia precursor into the casing upstream of the heater” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 recites in part “wherein the axial length of the frame is less than 15 % of the axial length of the catalyst article, preferably less than 10%” at lines 1 – 3.  The inclusion of “preferably less than 10%” creates a range with in a range situation, which makes it unclear what range is actually being claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, 10, 11, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartolo (U.S. Patent Application Publication No. US 2018/0291787 A1).

    PNG
    media_image1.png
    404
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    604
    media_image2.png
    Greyscale

Regarding claim 1, Bartolo discloses an apparatus for the catalytic treatment of exhaust gas from an internal combustion engine (3) comprising a. a casing (11) having an exhaust gas inlet (15) and a treated exhaust gas outlet (19) (Figures 1 – 3; paragraphs [0069], [0073] and [0074]); and b. a heater (23) disposed within the casing (11), through which exhaust gas can flow (Figures 1 – 3; paragraphs [0076] and [0077]); c. a catalyst article (5) disposed within the casing (11) adjacent to the heater (23), through which exhaust gas can flow (Figures 1 – 3; paragraphs [0073] and [0075]); wherein the heater (23) comprises an electrically resistive wire (25) mounted on an electrically insulating frame (29) (Figures 2 and 3; paragraphs [0025], [0077], [0078] and [0090] – [0098]).
Regarding claim 2, Bartolo further discloses wherein the casing (11) comprises a metallic sleeve (Figure 1; paragraph [0073] – although not specifically stated, it is well known that such casings are made of metal).
Regarding claim 3, as best understood in view of the 112(b) issues noted above, Bartolo further discloses wherein the catalyst article (5) is selected from a diesel particulate filter (DPF), a lean NOx trap (LNT), a lean NOx catalyst (LNC), a selective catalytic reduction (SCR) catalyst, a diesel oxidation catalyst (DOC), a catalysed soot filter (CSF), a selective catalytic reduction filter (SCRFTM) catalyst, an ammonia slip catalyst (ASC), a cold start catalyst (dCSC), a gasoline particulate filter (GPF) and a three-way catalyst (TWC) (Figure 1; paragraph [0072] – which discloses that the catalyst article (5) is for example an SCR catalyst, a three-way catalyst, an oxidation catalyst, or an NOx trap).
Regarding claim 4, Bartolo further discloses wherein the catalyst article (5) is disposed downstream of the heater (23) (Figure 1; paragraph [0075]).
Regarding claim 5, Bartolo further discloses wherein the electrically resistive wire (25) comprises an electrically resistive metal or metal alloy (paragraphs [0078] and [0088]).
Regarding claim 6, Bartolo further discloses wherein the electrically resistive wire comprises silver, gold, platinum, rhodium, ruthenium, iron, chrome, titanium or an alloy of one or more thereof (paragraph [0088] – which discloses that the wire is a material chosen from among FeCrAl, NiCr and its alloys, stainless steel, inconel or silicon carbide).
Regarding claim 7, Bartolo further discloses wherein the electrically resistive wire comprises a metal alloy comprising nickel and chromium (paragraph [0088]).
Regarding claim 8, Bartolo further discloses wherein the electrically resistive wire is a Nichrome wire (paragraph [0088]).
Regarding claim 10, as best understood in view of the 1112(b) issues noted above, wherein the electrically resistive wire has a substantially circular cross-section having a diameter in the range ≥ 0.1 to ≤ 2 mm, preferably ≥ 0.2 to ≤ 1.5 mm (paragraph [0087]).
Regarding claim 11, Bartolo further discloses wherein the electrically insulating frame comprises an annular member (29) and one or more cross- members (81) (Figures 4; paragraphs [0093] – [0095] and [0160]).
Regarding claim 19, Bartolo further discloses wherein the axial length of the casing (11) is greater than or equal to the sum of the axial length of the electrically insulating frame (29) and the axial length of the catalyst article (5), and wherein the axial length of the catalyst article (5) is greater than the axial length of the he electrically insulating frame (29) (Figure 1).
Regarding claim 21, Bartolo discloses a method of catalytically treating an exhaust gas from an internal combustion engine (3), which method comprises passing the exhaust gas through an apparatus comprising a. a casing (11) having an exhaust gas inlet (15) and a treated exhaust gas outlet (19) (Figures 1 – 3; paragraphs [0069], [0073] and [0074]); and b. a heater (23) disposed within the casing (11), through which exhaust gas can flow (Figures 1 – 3; paragraphs [0076] and [0077]); c. a catalyst article (5) disposed within the casing (11) adjacent to the heater (23), through which exhaust gas can flow (Figures 1 – 3; paragraphs [0073] and [0075]); wherein the heater (23) comprises an electrically resistive wire (25) mounted on an electrically insulating frame (29) (Figures 2 and 3; paragraphs [0025], [0077], [0078] and [0090] – [0098]).
Regarding claim 23, Bartolo discloses a vehicle comprising an internal combustion engine (3) and an apparatus for the catalytic treatment of exhaust gas from the internal combustion engine (3), which apparatus comprises a. a casing (11) having an exhaust gas inlet (15) and a treated exhaust gas outlet (19) (Figures 1 – 3; paragraphs [0069], [0073] and [0074]); and b. a heater (23) disposed within the casing (11), through which exhaust gas can flow (Figures 1 – 3; paragraphs [0076] and [0077]); c. a catalyst article (5) disposed within the casing (11) adjacent to the heater (23), through which exhaust gas can flow (Figures 1 – 3; paragraphs [0073] and [0075]); wherein the heater (23) comprises an electrically resistive wire (25) mounted on an electrically insulating frame (29) (Figures 2 and 3; paragraphs [0025], [0077], [0078] and [0090] – [0098]).

Claims 1 – 5, 11, 12, 14, 19, 21 and 23are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (U.S. Patent No. US 4,548,625). 
    PNG
    media_image3.png
    365
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    376
    538
    media_image4.png
    Greyscale

Regarding claim 1, Ishida discloses an apparatus for the catalytic treatment of exhaust gas from an internal combustion engine comprising a. a casing (1) having an exhaust gas inlet and a treated exhaust gas outlet (Figure 1; column 3, lines 21 – 28); and b. a heater (5) disposed within the casing (1), through which exhaust gas can flow (Figures 1 and 2; column 3, lines 29 - 30); c. a catalyst article (3) disposed within the casing (1) adjacent to the heater (5), through which exhaust gas can flow (Figure 1; column 3, lines 29 - 46); wherein the heater (5) comprises an electrically resistive wire (8) mounted on an electrically insulating frame (11) (Figures 1 and 2; column 3, lines 47 - 60).
Regarding claim 2, Ishida further discloses wherein the casing (1) comprises a metallic sleeve (Figure 1; column 3, lines 27 - 28 – although not specifically stated, it is well known that such casings are made of metal).
Regarding claim 3, as best understood in view of the 112(b) issues noted above, Ishida further discloses wherein the catalyst article (3) is selected from a diesel particulate filter (DPF), a lean NOx trap (LNT), a lean NOx catalyst (LNC), a selective catalytic reduction (SCR) catalyst, a diesel oxidation catalyst (DOC), a catalysed soot filter (CSF), a selective catalytic reduction filter (SCRFTM) catalyst, an ammonia slip catalyst (ASC), a cold start catalyst (dCSC), a gasoline particulate filter (GPF) and a three-way catalyst (TWC) (Figure 1; column 3, lines 21 - 36 – which discloses that the catalyst article (3) is a diesel particulate filter).
Regarding claim 4, Ishida further discloses wherein the catalyst article (3) is disposed downstream of the heater (5) (Figure 1; column 3, lines 38 - 40).
Regarding claim 5, Ishida further discloses wherein the electrically resistive wire (8) comprises an electrically resistive metal or metal alloy (Figure 2; column 3, lines 47 – 51).
Regarding claim 11, Ishida further discloses wherein the electrically insulating frame (11) comprises an annular member (11) and one or more cross-members (13) (Figure 2; column 3, lines 52 - 60).
Regarding claim 12, Ishida further discloses wherein the electrically insulating frame (11) comprises a disc (11) having a plurality of channels extending therethrough (Figure 2; column 3, lines 52 – 60, the channels are the spaces in the frame separated by the cross-members (13)).
Regarding claim 14, Ishida further discloses wherein the electrically insulating frame (11) comprises a ceramic substrate (Figure 2; column 3, lines 52 – 54).
Regarding claim 19, Ishida further discloses wherein the axial length of the casing (1) is greater than or equal to the sum of the axial length of the electrically insulating frame (11) and the axial length of the catalyst article (3), and wherein the axial length of the catalyst article (3) is greater than the axial length of the electrically insulating frame (11) (Figure 1).
Regarding claim 21, Ishida discloses a method of catalytically treating an exhaust gas from an internal combustion engine, which method comprises passing the exhaust gas through an apparatus comprising a. a casing (1) having an exhaust gas inlet and a treated exhaust gas outlet (Figure 1; column 3, lines 21 – 28); and b. a heater (5) disposed within the casing (1), through which exhaust gas can flow (Figures 1 and 2; column 3, lines 29 - 30); c. a catalyst article (3) disposed within the casing (1) adjacent to the heater (5), through which exhaust gas can flow (Figure 1; column 3, lines 29 - 46); wherein the heater (5) comprises an electrically resistive wire (8) mounted on an electrically insulating frame (11) (Figures 1 and 2; column 3, lines 47 - 60).
Regarding claim 23, Ishida discloses a vehicle comprising an internal combustion engine and an apparatus for the catalytic treatment of exhaust gas from the internal combustion engine, which apparatus comprises a. a casing (1) having an exhaust gas inlet and a treated exhaust gas outlet (Figure 1; column 3, lines 21 – 28); and b. a heater (5) disposed within the casing (1), through which exhaust gas can flow (Figures 1 and 2; column 3, lines 29 - 30); c. a catalyst article (3) disposed within the casing (1) adjacent to the heater (5), through which exhaust gas can flow (Figure 1; column 3, lines 29 - 46); wherein the heater (5) comprises an electrically resistive wire (8) mounted on an electrically insulating frame (11) (Figures 1 and 2; column 3, lines 47 - 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolo in view of Maeda et al. (U.S. Patent Application Publication No. US 2012/0085146 A1).
Regarding claim 9, Bartolo discloses the claimed invention except for wherein the electrically resistive wire comprises a metal alloy comprising nickel and titanium.
Maeda is directed to an exhaust aftertreatment system.  Naito specifically disclosure the use of a heater electrode wire which comprises nickel and titanium (paragraph [0054]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartolo such that the electrically resistive wire comprises a metal alloy comprising nickel and titanium as taught by Maeda, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Maeda, it is well known for nickel and titanium to be used in heating devices in exhaust systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartolo such that the electrically resistive wire comprises a metal alloy comprising nickel and titanium as taught by Maeda, as nickel and titanium have good electrical resistance and high resistance to corrosion.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolo in view of Hirth et al. (U.S. Patent Application Publication No. US 2014/0366509 A1).
Regarding claim 13, Bartolo further discloses wherein the electrically insulating frame (29, 81) takes the form of a static mixer (Figure 4; by virtue of its shape, the frame will disrupt the flow of exhaust through it, which will mix the exhaust), wherein the catalyst article (5) is an SCR catalyst and is disposed downstream of the heater (23) (Figure 1; paragraphs [0072] and [0075]).
Bartolo discloses the claimed invention except for wherein the apparatus further comprises a means for introducing urea or ammonia precursor into the casing upstream of the heater.
Hirth is directed to an exhaust aftertreatment system.  As best understood in view of the 112(a) and (b) issues noted above, Hirth specifically discloses wherein the catalyst article (10) is an SCR catalyst and is disposed downstream of the heater (2), and wherein the apparatus further comprises a means (3) for introducing urea or ammonia precursor into the casing (1) upstream of the heater (2) (Figure 1; paragraphs [0059] and [0060]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartolo wherein the apparatus further comprises a means for introducing urea or ammonia precursor into the casing upstream of the heater as taught by Hirth, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hirth, it is well known for an exhaust system to include a means for introducing urea or ammonia precursor into the casing upstream of the heater.  Further, as noted above, Bartolo discloses that the catalyst article can be an SCR catalyst, and it is well known that SCR systems commonly include a means for introducing urea or ammonia precursor upstream, of the SCR catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartolo wherein the apparatus further comprises a means for introducing urea or ammonia precursor into the casing upstream of the heater as taught by Hirth, as such a modification would ensure that ammonia necessary for efficient operation of the SCR catalyst reaches the SCR catalyst.  Further, the heater would act like a mixer, dispersing the SCR throughout the exhaust that reaches the SCR catalyst, which would improve the efficiency of the SCR catalyst.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolo in view of Gonze et al. (U.S. Patent Application Publication No. US 2012/0060471 A1).
Regarding claim 17, Bartolo discloses the claimed invention except for wherein the frame comprises catalytic material.
Gonze is directed to an exhaust aftertreatment system.  Gonze specifically discloses coating an electric heater (30) with a catalytic material (paragraph [0016]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartolo wherein the frame comprises catalytic material as taught by Gonze, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze, it is well known for an electric heater to be coated with a catalytic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartolo wherein the frame comprises catalytic material as taught by Gonze, as such a modification would further assist in the reduction of emissions from the engine.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Gonze et al. (U.S. Patent Application Publication No. US 2012/0060471 A1).
Regarding claim 17, Ishida discloses the claimed invention except for wherein the frame comprises catalytic material.
Gonze is directed to an exhaust aftertreatment system.  Gonze specifically discloses coating an electric heater (30) with a catalytic material (paragraph [0016]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ishida wherein the frame comprises catalytic material as taught by Gonze, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze, it is well known for an electric heater to be coated with a catalytic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida wherein the frame comprises catalytic material as taught by Gonze, as such a modification would further assist in the reduction of emissions from the engine.
Regarding claim 18, Ishida further discloses that the frame (11) comprises a ceramic substrate (Figure 2; column 3, lines 52 – 54).  Thus, in modifying Ishida by Gonze as noted above with regard to claim 17 to coat the electric heater with a catalytic material, the ceramic substrate of Ishida would include a coating of catalytic material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolo.
Regarding claim 20, as best understood in view of the 112(b) issues notes above, Bartolo discloses the claimed invention except for wherein the axial length of the frame is less than 15% of the axial length of the catalyst article, preferably less than 10%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the axial length of the frame of Bartolo to be less than 15% of the axial length of the catalyst article, preferably less than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida.
Regarding claim 20, as best understood in view of the 112(b) issues notes above, Ishida discloses the claimed invention except for wherein the axial length of the frame is less than 15% of the axial length of the catalyst article, preferably less than 10%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the axial length of the frame of Ishida to be less than 15% of the axial length of the catalyst article, preferably less than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Accordingly, claims 1 – 14, 17 – 21 and 23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746